per curiam:
La Comisionada Especial nombrada por este Tribunal sometió un informe en el que concluyó que la Leda. Isabel Sierra Arce (licenciada Sierra o la querellada) faltó a su obligación de actuar con sinceridad y honradez frente a su cliente, el Sr. Carmelo Rosa Rosario (señor Rosa o el querellante) en violación al Canon 35 del Código de Ética Profesional, 4 LPRA Ap. IX. Igualmente, encontró que la querellada incurrió en la apariencia de conducta profesional impropia en sus tratos con el querellante, con-trario a lo dispuesto en el Canon 38 del Código de Ética Profesional, 4 LPRAAp. IX.
Luego de examinar la información que consta en el ex-pediente y en los escritos sometidos por la licenciada Sierra y la Procuradora General, según el Derecho aplicable, coincidimos con el criterio de la Comisionada Especial en que la licenciada Sierra infringió los Cánones 35 y 38 del Código de Ética Profesional, supra.
1 — 4
A. Trasfondo fáctico y procesal
La licenciada Sierra fue admitida al ejercicio de la abo-gacía el 25 de enero de 1985 y al de la notaría el 19 de febrero de ese año.
*142La querellada representó al señor Rosa y a varios cohe-rederos en un caso de liquidación de herencia (Civil Núm. NSCI200301209). El caudal relicto consistía de una finca de diez cuerdas ubicada en Luquillo, Puerto Rico. El 12 de agosto de 2004, el Tribunal de Primera Instancia dictó una Sentencia que adjudicó las participaciones a los herederos.(1) El dictamen se notificó a las partes el 1 de sep-tiembre de 2004.
Días después, el 10 de septiembre de 2004, mediante una escritura pública, la querellada le compró una propie-dad residencial al querellante por $147,000. Los términos de pago no se incluyeron en la escritura pública y la adqui-sición se realizó sin que mediara ningún tipo de garantía hipotecaria o aseguramiento del pago de la deuda.
La querellada hizo abonos parciales a su deuda, los cua-les, para el 13 de julio de 2005, ascendían a $66,500. Así las cosas, el 3 de marzo de 2006, el señor Rosa presentó una demanda en cobro de dinero en contra de la licenciada Sierra (Civil Núm. NSCI200600184) mediante la cual le reclamó $80,500 en calidad del balance adeudado del pre-cio de compraventa. La licenciada Sierra contestó la de-manda y, a su vez, interpuso una reconvención exigiendo al querellante el pago de $30,830 por honorarios de abogado aún pendientes.(2)
Durante el transcurso de los procedimientos ante el Tribunal de Primera Instancia, las partes estipularon que la licenciada Sierra le debía al querellante un total de $49,670, una vez acreditados los honorarios de abogado adeudados. Esta ofreció, como transacción en el pleito, ce-derle al señor Rosa su derecho a un solar de dos mil metros cuadrados obtenido anteriormente como pago de honora-*143rios de una coheredera.(3) El señor Rosa no aceptó los tér-minos de la oferta de transacción, por lo que el 3 de junio de 2008 el foro de instancia dictó una sentencia a favor del querellante en la cual determinó que la licenciada Sierra pagaría $49,670, más intereses.
B. Trámite disciplinario
Luego de transcurrido casi un año de emitirse ese dic-tamen en el caso de cobro de dinero, el 23 de abril de 2009, el señor Rosa sometió la queja que nos ocupa. En esencia, reclamó que la querellada se había aprovechado de la rela-ción abogado-cliente para comprar una residencia de su propiedad y que, a pesar de reconocer la deuda y haberse dictado una sentencia en su contra, esta no había efec-tuado pago alguno posterior al dictamen judicial. Explicó que la licenciada Sierra preparó la escritura de compra-venta y luego comparecieron ante una notaría para firmarla.
La querellada respondió a la queja e indicó que la pron-titud con la cual se dictó sentencia en el trámite de heren-cia (Civil Núm. NSCI200301209) evidenciaba la efectivi-dad de su intervención como abogada, a pesar de la complejidad del caso. Agregó que se trataba de la partición del caudal de dos causantes fallecidos hacía más de se-senta años, con múltiples herederos. Según su escrito, desde el 2004 estaba pendiente ante ARPE la aprobación de la segregación de la finca hereditaria en solares individuales.
Alegó que le compró un inmueble de tipo residencial al querellante en el precio y en las condiciones que él propuso. Advirtió que este había sido propietario de inmue-bles en Puerto Rico, Estados Unidos y República Dominicana. Como comerciante retirado y con inversiones cuantiosas, la compraventa de bienes no le era ajena. Plan-*144teó que, incluso, el querellante había adquirido las partici-paciones de varios de los coherederos en el inmueble here-ditario, por lo que cinco de los nueve solares pendientes de segregación se le adjudicarían.
Según relató la querellada, continuó haciendo pagos par-ciales hasta el 13 de julio de 2005 cuando, luego de haber abonado $66,500 y contrario a lo pactado, el señor Rosa le exigió el saldo total de la deuda, a la vez que se negó a satisfacer los honorarios adeudados. Argumentó que no se había negado a satisfacer la deuda, ya que la oferta de tras-pasarle al querellante su derecho al solar de dos mil metros cuadrados continuaba vigente. Por último, solicitó el archivo de la queja por entender que se pretendían relitigar los asuntos ventilados en el caso de cobro de dinero.
El querellante reaccionó al escrito de la licenciada Sierra. Cuestionó la cantidad de los honorarios de abogado que esta reclamó y alegó fraude. Insistió en que no le inte-resaba aceptar el terreno como pago e indicó que la quere-llada había vendido la casa en $150,000 al año de com-prarla, por lo que venía obligada a pagarle su dinero.
La Procuradora General sometió su informe el 7 de ju-nio de 2011, en el que señaló posibles violaciones a los Cá-nones 35 y 38 del Código de Etica Profesional, supra. Aco-gimos su recomendación y, mediante Resolución de 19 de agosto de 2011, le ordenamos someter la querella correspondiente. Entre tanto, el querellante falleció.(4)
Conforme a lo ordenado, 20 de marzo de 2012, la Procu-radora General presentó una querella en contra de la licen-ciada Sierra en la cual le imputa los cargos siguientes:
Cargo I y II
La Leda. Isabel Sierra Arce incurrió en conducta que vio-lenta los preceptos enunciados en los Cánones de Etica Profe-sional 35 y 38, 4 L.P.R.A. Ap. EX, C. 35, C. 38, al comprar una propiedad a su cliente durante la existencia de una relación *145abogado-cliente aprovechándose de dicha relación de con-fianza para obtener unas condiciones ventajosas en dicha transacción que se plasmó en un documento apenas nueve días [de] emitida la sentencia en el caso en que lo representaba.
La transacción realizada entre las partes durante la exis-tencia de una relación abogado-cliente carente de garantías de pago alguno para con la abogada querellada, el incumpli-miento de pago acompañado con el incumplimiento del dicta-men emitido por el Tribunal de Primera Instancia, demuestra una clara violación de los Cánones 35 y 38 mencionados. La licenciada Sierra Arce ha incurrido en conducta impropia o su apariencia abusando de la relación de confianza, respeto y le-altad que le debe a su cliente para su propio beneficio en claro menos [p] recio con los deberes éticos que le requiere la profe-sión legal. Querella, págs. 2-3.
En su Contestación a Querella sometida el 15 de mayo de 2012, la licenciada Sierra negó las imputaciones en su contra. Entre otras cosas, indicó que: nunca se había ne-gado a pagar su deuda; el querellante estaba tratando de relitigar asuntos adjudicados en el caso Civil Núm. NSCI200600184, y lo único que correspondía era ejecutar la Sentencia emitida en ese caso. A base de ello, solicitó la desestimación de la Querella.
El 30 de enero de 2013 nombramos a la Hon. Ygrí Rivera de Martínez como Comisionada Especial. El 29 de julio de 2013, la Procuradora General informó haber dialogado con la licenciada Sierra y acordaron someter la disposición del asunto a base del expediente. Eventualmente, ambas par-tes presentaron sendas mociones en apoyo a sus respecti-vas posiciones y la Comisionada Especial sometió su In-forme el 14 de febrero de 2014.
En este, la Comisionada Especial determinó que el ne-gocio jurídico entre las partes estuvo ligado a su relación de abogado-cliente. Expresó que la cercanía entre la com-praventa y la sentencia emitida en el caso de partición de herencia, junto al hecho de que no se pactó garantía de pago alguna, evidenció la confianza que el querellante de-*146positó en su abogada como producto de su relación profesional. Esto creó una apariencia de aprovechamiento por parte de la licenciada Sierra. También la Comisionada Especial aludió a la falta de pago e insistencia de la que-rellada en saldar la deuda cediendo el solar que recibió como pago de honorarios de una coheredera, a pesar del rechazo del querellante. A base de estos hechos, concluyó que la querellada violó los Cánones 35 y 38 del Código de Ética Profesional, supra.
h — I
A. Comisionada Especial
A pesar de que no estamos obligados a sostener las de-terminaciones de hecho de un Comisionado Especial, estas merecen nuestra deferencia, salvo que se demuestre pa-sión, prejuicio, parcialidad o error manifiesto en su apre-ciación de la prueba. No obstante, nuestra deferencia se limita a situaciones en las que esos hallazgos descansan en prueba testifical, ya que es entonces cuando, similar al juez de instancia, el Comisionado Especial tiene la ventaja de poder aquilatar de primera mano la credibilidad de los testigos. Por el contrario, cuando sus determinaciones es-tán apoyadas en prueba documental que forma parte del expediente, nos encontramos en igual posición que el Co-misionado Especial para evaluarla y, por consiguiente, adoptar, modificar o rechazar el informe. In re De León Rodríguez, 190 DPR 378 (2014); In re García Ortiz, 187 DPR 507 (2012).
En esta ocasión se sometió el asunto disciplinario a base del expediente, por lo que no hubo necesidad de celebrar una vista evidenciaría. Ya que las determinaciones de la Comisionada Especial se fundamentan, exclusivamente en la prueba documental, estamos facultados para realizar un examen independiente de la prueba y disponer del proceso *147según nuestro mejor entender, cónsono con el Derecho aplicable.
B. Canon 35 del Código de Ética Profesional
El Canon 35 del Código de Ética Profesional, supra, específicamente, le impone a todo miembro de la profesión legal el deber de proceder siempre con sinceridad y honradez ante los tribunales, con sus representados y en sus relaciones con los compañeros de labor.(5) No se considera sincero y honrado el adoptar medios incompatibles con la verdad.
La profesión jurídica está predicada en la búsqueda y defensa de la verdad. Por lo tanto, resulta inherentemente contrario a su función que un abogado se desvíe de su obligación de ser sincero y honrado en toda faceta en que se desempeñe, ya sea en su vida profesional o privada. In re González Cardona, 179 DPR 548 (2010). "La verdad es un atributo inseparable del ser abogado y, sin esta, la profesión jurídica no podría justificar su existencia”. In re Cuevas Borrero, 185 DPR 189, 201 (2012). Véanse: In re Santiago Tirado, 173 DPR 786 (2008); In re Meléndez Figueroa, 166 DPR 199 (2005).
C. Canon 38 del Código de Ética Profesional
Como parte de sus postulados, el Canon 38 del Código de Ética Profesional, supra, compele a los abogados a afanarse por preservar el honor y la dignidad de la profesión legal.(6) Comportarse a la altura de los principios *148éticos reseñados constituye piedra angular de la confianza que genera el hecho de pertenecer a esta ilustre profesión. Los letrados deben tener presente que su conducta no se mide con los mismos parámetros que a un individuo particular. Por el contrario, cada abogado debe estar cons-ciente de que es un espejo en el cual se refleja la imagen de la profesión. Ello requiere que se desempeñe siempre con el más escrupuloso sentido de responsabilidad que impone la función social que ejerce. In re De León Rodríguez, supra; In re Reyes Coreano, 190 DPR 739 (2014); In re Toro Iturrino, 190 DPR 582 (2014); In re Falcón López, 189 DPR 689 (2013). Dicho comportamiento digno y honorable es exigible tanto en su vida privada como en el desempeño de su profesión. In re Cotto Luna, 187 DPR 584 (2012); In re Falcón López, supra.
Asimismo, el Canon 38 del Código de Ética Profesional, supra, expone a los abogados a procesos disciplinarios en situaciones de apariencia de conducta profesional impropia. In re Reyes Coreano, supra; In re Vargas Velázquez, 190 DPR 730 (2014). Y es que la mera apariencia igualmente lacera la imagen, la confianza y el respeto que nuestra sociedad deposita en la profesión y en las instituciones de la justicia. In re Toro Iturrino, supra; In re Santiago Tirado, supra; In re Meléndez Figueroa, supra.
En consonancia con lo provisto en ese canon, compete a los abogados apartarse de toda conducta que pueda suponer un conflicto real o aparente entre sus intereses personales y los de su cliente. In re Morell, Alcover, 158 DPR 791 (2003). Su deber ético es lucir siempre puro y libre de consideraciones ajenas a su lealtad profesional y evitar que sus actuaciones den margen a la más leve sos-*149pecha de que promueve intereses propios opuestos a los de su cliente. Íd.; In re Toro Cubergé, 140 DPR 523 (1996).
r-H HH
En este caso se encuentran presentes circunstancias muy particulares desde el punto de vista ético.
Primeramente, por la cercanía entre la fecha de notifi-cación de la Sentencia y la compraventa podemos deducir que las conversaciones conducentes al negocio en contro-versia necesariamente comenzaron antes de que se resol-viera el litigio sucesoral. Es decir, cuando todavía les unía una relación de abogado-cliente.
Si bien es cierto que al momento en que se perfeccionó la compraventa había recaído la Sentencia que disponía del asunto que les ataba profesionalmente, aun ese dictamen no había advenido final y firme. En otras palabras, el vín-culo se encontraba latente. Existía, por lo tanto, la posibi-lidad de que, con posterioridad a ese momento, la licen-ciada Sierra tuviese que rendir alguna labor a favor del querellante.
Aparte de la proximidad en tiempo, el modo en que se tramitó el negocio y los términos acordados ciertamente dan margen a una apariencia de conflicto de intereses en-tre la querellada y el querellante. Sobre este particular, llaman la atención dos aspectos significativos de la manera en que se efectuó la compraventa, en vista de la cantidad de dinero involucrada.
Para comenzar, los términos de pago no se redujeron a un documento escrito. El acuerdo fue verbal y su contenido quedó estrictamente entre los dos.(7) Esto, de por sí, pro-voca incertidumbre sobre la lealtad de la querellada en el trámite. ¿Qué razón válida podía existir para mantener esta información en secreto? Igualmente, crea suspicacia *150que un propietario esté dispuesto a vender una residencia en $147,000 sin procurar ningún tipo de garantía de pago en el proceso. Precisamente, esta situación le permitió a la querellada vender la residencia aproximadamente al año de comprada y retener para sí el importe total del negocio.
Ante este escenario fáctico, surgen dudas sobre la equi-dad de los términos de la transacción para efectos del que-rellante, en calidad de vendedor, ya que la falta de garan-tía únicamente beneficiaba a la licenciada Sierra. De otra parte, la ausencia de un documento donde consten las con-diciones de pago aumenta la inquietud sobre la imparcia-lidad de la abogada en el curso de la negociación y eventual compraventa.(8)
La licenciada Sierra presentó como defensa el hecho de que el querellante era un comerciante retirado que había tenido propiedades en Estados Unidos y en la República Do-minicana, aparte de Puerto Rico. Además, adquirió de los miembros de la sucesión cinco de los nueve solares pendien-tes de segregación. Coincidimos con su planteamiento de que esto implica que el señor Rosa era una persona acos-tumbrada a hacer negocios de cierta envergadura y a mane-jar la compraventa de propiedades. No obstante, precisa-mente por ser el querellante experimentado en materia de compraventa de propiedades es que persiste la preocupación de que la licenciada Sierra se aprovechó de la relación que le unió profesionalmente a su cliente. Este aceptó condiciones desfavorables a sus intereses, tales como: términos de pago verbales y sin colateral de pago, algo poco común entre extraños.
Podemos concluir, por lo tanto, que la prueba disponible denota que la licenciada Sierra no actuó con prudencia en su negocio con el querellante, apartándose de su obligación de lucir imparcial en todos sus tratos. De entrada, la rela-*151ción abogado-cliente no había terminado del todo cuando las partes suscribieron la escritura de compraventa. Ade-más, la querellada fue descuidada al no asegurarse de que todos los términos del acuerdo constasen por escrito. Lo anterior justifica una inferencia de apariencia de parciali-dad, al dar la impresión de que la licenciada Sierra se aprovechó de su cliente en el proceso de compraventa. Por último, a falta de explicación que indique lo contrario, po-demos deducir que la única razón para que el señor Rosa accediese a renunciar a una garantía de pago fue precisa-mente por la confianza depositada en su abogada como re-sultado del vínculo profesional que les unió.
A base de lo anterior, entendemos que el negocio de com-praventa, según se concretizó, provocó una situación de apariencia de conducta profesional impropia contraria al Canon 38 del Código de Ética Profesional, supra. Igual-mente, acogemos la determinación de la Comisionada Especial de que la querellada faltó a su obligación de actuar con sinceridad y honradez en su relación con el señor Rosa, según esto se consigna en el Canon 35 del Código de Ética Profesional, supra. A tono con la discusión que antecede, resulta forzoso concluir que la licenciada Sierra no fue ho-nesta en sus tratos con el querellante al agenciar unos tér-minos y unas condiciones de compraventa que, lejos de pro-teger los intereses de su cliente, favorecían los suyos propios.
IV
Tomando en consideración que es la primera queja que se presenta en contra de la licenciada Sierra en su trayec-toria de casi treinta años como abogada y quien, aparte de este caso, ha tenido un expediente intachable, le censura-mos enérgicamente. Se le advierte a la querellada que cualquier transgresión futura a las normas mínimas de *152conducta que impone el Código de Ética Profesional conlle-vará una sanción disciplinaria más severa.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez y la Jueza Asociada Oronoz Rodríguez no intervinieron.

(1) En el 2004 se sometió ante la Administración de Reglamentos y Permisos una solicitud para segregar la finca hereditaria en nueve solares que se repartirían entre los herederos.


(2) El querellante y la licenciada Sierra habían pactado $67,500 en honorarios de abogado.


(3) Según alude la licenciada Sierra en su escrito, el querellante era dueño de la mayor parte de los solares que se iban a segregar, los cuales colindaban con el te-rreno que a ella le cedió la coheredera.


(4) Según señala la Comisionada Especial en su Informe, para el 3 de diciembre de 2013, el señor Rosa había fallecido hacía ya aproximadamente tres años.


(5) En lo pertinente, el Canon 35 del Código de Ética Profesional dispone como sigue:
“La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada”. 4 LPRAAp. IX.


(6) En lo atinente a este caso, el Canon 38 del Código de Ética Profesional dispone:
“El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios persona-*148les y debe evitar hasta la apariencia de conducta profesional impropia. [...]
“Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida privada como en el desempeño de su profesión, debe conducirse en forma digna y honorable”. 4 LPRA. Ap. IX.


(7) A pesar de que ambas partes confirmaron tener un acuerdo privado sobre este particular, ninguna reveló sus detalles durante el trámite disciplinario.


(8) El hecho de que el negocio se haya elevado a escritura pública no disipa del todo estas dudas. El rol del notario no se extiende a aconsejar a una de las partes sobre las bondades o desventajas de los términos del acuerdo. Esta responsabilidad es propia del abogado de la parte.